Citation Nr: 1725521	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected hepatitis C.

2. Entitlement to service connection for a seizure disability, to include as secondary to service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a June 2017 Brief, the Veteran's representative raised the issue of entitlement to service connection for PTSD, suggesting that it be incorporated into this appeal.  VA treatment records do, at times, reference a diagnosis of PTSD.  Although the Veteran's service-connection claim has been adjudicated as one for depression alone, based on evidence in the file suggestive of more than one diagnosed psychiatric disability, the Board is expanding the issue to include consideration of whether service connection may be awarded for any acquired psychiatric disability.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes an effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one, or at a minimum, notify the Veteran as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  If an examination is inadequate or does not contain sufficient detail, it must be returned for further clarification.  See Shoemaker v. Derwinski, 3 Vet.App. 248 (1992).

In June 2011, the Veteran attended an epilepsy and narcolepsy VA examination.  The examiner noted a diagnosis of a seizure disorder, and opined that his seizure condition was not caused by or a result of hepatitis C.  Also in June 2011, the Veteran attended a mental disorders VA examination.  The examiner opined that the Veteran's depression was not related to hepatitis C.

Both VA examiners' respective opinions were limited to a discussion of causation, and did not address whether the Veteran's claimed disabilities were aggravated by his hepatitis C.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  On remand, new opinions should be obtained.  

Additionally, as noted above, the Veteran's representative has suggested the Veteran may have PTSD, and has specifically requested that the Board remand this appeal so that the Veteran can be afforded a VA examination to clarify the Veteran's diagnosis or diagnoses.  As the evidence already of record notes more than one diagnosed psychiatric disability, such an examination should be scheduled on remand.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim.  The most recent VA treatment information of record is dated from June 2, 2017.  Ask the Veteran to provide a release for private treatment records and obtain any records reported.

2. Arrange for a psychiatric examination in order to determine the nature and etiology of any current psychiatric disorder.  Upon review of the record, and examination of the Veteran, the examiner should respond to each of the following:

a) Does the Veteran have a current diagnosis of PTSD?  If so, please specify the "stressors" upon which the diagnosis is based.  If PTSD does not exist, please indicate as much and explain why this is the case.  Please also consider and discuss the references to PTSD in the Veteran's VA treatment reports.  

b) Does the Veteran have a current acquired psychiatric disability other than PTSD, to include depressive disorder?  For each diagnosed psychiatric disability, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of active duty service?

c) Notwithstanding the answers to a) or b), does the Veteran have a current psychiatric disability, to include PTSD or depressive disorder, that has been at least as likely as not caused or aggravated beyond its natural progression by the Veteran's service-connected hepatitis C?

The examiner is asked to provide a medical rationale or explanation for each opinion given. 

3. Obtain a medical opinion from an appropriate evaluator to address the etiology of the Veteran's seizure disorder.  Upon review of the claims file, the examiner should answer each of the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's seizure disorder had its onset in, or is otherwise related to his period of active duty service?

b) Notwithstanding the answer to (a), is it at least as likely as not that the Veteran's seizure disorder was caused or aggravated beyond its natural progression by his service-connected hepatitis C?  

The Veteran need not be physically re-examined unless an examination is deemed necessary.  The examiner is asked to provide a medical rationale or explanation for each opinion given. 

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




